FILED
                                                                     IN THE OFFICE OF THE
                  IN THE SUPREME COURT                               CLERK OF SUPREME COURT
                                                                         JUNE 23, 2022
                  STATE OF NORTH DAKOTA                              STATE OF NORTH DAKOTA




                                2022 ND 132



State of North Dakota,                                Plaintiff and Appellant
      v.
Madison Dearinger,                                   Defendant and Appellee



                                No. 20210295

Appeal from the District Court of Pembina County, Northeast Judicial District,
the Honorable Kari M. Agotness, Judge.

REVERSED.

Opinion of the Court by Crothers, Justice.

Kathleen K. Murray, Special Assistant State’s Attorney, Fessenden, ND, for
plaintiff and appellant.

Dane DeKrey, Moorhead, MN, for defendant and appellee.
                             State v. Dearinger
                                No. 20210295

Crothers, Justice.

[¶1] The State appeals from the district court’s order dismissing a felony
charge of hindering law enforcement. The State argues the court erred in
finding the charge was not supported by probable cause. We reverse.

                                       I

[¶2] In May 2021, the State filed a complaint charging Madison Dearinger
with hindering law enforcement, a class C felony, and false information to law
enforcement, a misdemeanor. Under the felony count, the State alleged
Madison Dearinger provided false information to a law enforcement officer
before and after her father, Adam Dearinger, committed burglary.

[¶3] The State called the investigating officer as a witness at the preliminary
hearing. The officer testified that in May 2019 he was investigating Adam
Dearinger for assault, burglary, gross sexual imposition and violation of a court
order.

[¶4] The officer testified he spoke to Madison Dearinger in the early morning
hours of May 14, 2019. During the conversation, the officer told Madison
Dearinger that Adam Dearinger “beat up” his wife, T.D. Madison Dearinger
told the officer the last time she talked to her father was on the phone the
previous day. She acknowledged knowing a court order prohibited Adam
Dearinger from being at T.D.’s house.

[¶5] The officer testified Madison Dearinger told him Adam Dearinger was at
his brother’s house and she did not know how he got there. She said Adam
Dearinger’s car might be at his mother’s house.

[¶6] The officer further testified that in January 2020, Madison Dearinger
gave law enforcement different information about Adam Dearinger’s
whereabouts in May 2019. Madison Dearinger told the officer she picked up
Adam Dearinger around 11:30 p.m. on May 13, 2019, and gave him a ride to
an alley near T.D.’s home. After dropping off her father, Madison Dearinger

                                       1
left to pick up another person and went back to T.D.’s house, where she saw
Adam Dearinger in the kitchen.

[¶7] At the preliminary hearing, Madison Dearinger moved to dismiss the
felony charge of hindering law enforcement arguing she did not commit a
felony because she did not know Adam Dearinger committed burglary at the
time she lied to law enforcement. The district court found Madison Dearinger
knew of conduct constituting assault and violation of a protection order, but
did not analyze whether she knew of conduct constituting burglary. The court
determined the State failed to provide evidence for the felony enhancement
and dismissed the hindering law enforcement charge.

                                       II

[¶8] The State argues the evidence presented was sufficient to support a
finding of probable cause for the felony charge of hindering law enforcement
under N.D.C.C. § 12.1-08-03. We agree.

[¶9] “Whether facts found by a district court reach the level of probable cause
is a question of law, fully reviewable on appeal.” State v. Mitchell, 2021 ND 93,
¶ 6, 960 N.W.2d 788.

                                       A

[¶10] Rule 5.1, N.D.R.Crim.P., governs preliminary hearings:

      “(a) Probable Cause Finding. If the magistrate finds probable
      cause to believe an offense has been committed and the defendant
      committed the offense, an arraignment must be scheduled. The
      finding of probable cause may be based on hearsay evidence in
      whole or in part. The defendant may cross-examine adverse
      witnesses and may introduce evidence. The magistrate may
      receive evidence that would be inadmissible at the trial.

      (b) Discharge of the Defendant. If the magistrate hears evidence
      on behalf of the respective parties, in a preliminary hearing, and
      finds either a public offense has not been committed or there is not
      sufficient cause to believe the defendant guilty of the offense, the
      magistrate must discharge the defendant and dismiss the charge.”

                                       2
[¶11] At the preliminary hearing, the State “is not required to prove with
absolute certainty or beyond a reasonable doubt that a crime occurred, but
rather need only produce sufficient evidence to satisfy the court that a crime
has been committed and that the accused is probably guilty.” State v. Blunt,
2008 ND 135, ¶ 15, 751 N.W.2d 692.

      “This Court has stressed that a preliminary hearing is not a trial
      on the merits. It is not the purpose of the preliminary hearing to
      determine the defendant’s guilt or innocence. Rather, the
      preliminary hearing is a ‘safety device’ to prevent the accused’s
      detention without probable cause, and its purpose is to determine
      whether a trial should be held to determine the guilt or innocence
      of the accused. At its core, the preliminary hearing is a ‘tool to
      ferret out groundless and improvident prosecutions.’

             “Accordingly, the probable cause showing required at a
      preliminary hearing under N.D.R.Crim.P. 5.1 is a minimal burden
      of proof. The standard of probable cause at the preliminary hearing
      is the same standard of probable cause required for a valid arrest.
      Under that standard, probable cause exists when the facts and
      circumstances are sufficient to warrant a person of reasonable
      caution in believing an offense has been or is being committed, and
      knowledge of facts sufficient to establish guilt is not necessary to
      establish probable cause.”

Id. (cleaned up). The court must draw inferences in favor of prosecution when
questions of fact exist. Id. at ¶ 17.

[¶12] Madison Dearinger was charged with hindering law enforcement under
N.D.C.C. § 12.1-08-03. A person is guilty of hindering law enforcement if the
person “intentionally interferes with, hinders, delays, or prevents the
discovery, apprehension, prosecution, conviction, or punishment of another for
an offense by: . . . [g]iving false information or a false report to a law
enforcement officer knowing such information or report to be false.” N.D.C.C.
§ 12.1-08-03(1)(e). The crime is a class C felony if the actor “[k]nows of the
conduct of the other and such conduct constitutes a class AA, class A, or class
B felony[.]” N.D.C.C. § 12.1-08-03(2)(a).



                                       3
[¶13] To satisfy its burden for the felony enhancement to apply, the State must
establish probable cause to believe that a person knew of conduct of another
and that the known conduct constituted a class AA, A or B felony.

[¶14] Here, the State alleged Madison Dearinger knew of Adam Dearinger’s
conduct and the known conduct constituted burglary, a class B felony. In
granting Madison Dearinger’s motion to dismiss, the district court found
Madison Dearinger knew of Adam Dearinger’s conduct constituting assault
and violation of a no contact order, but neither of those crimes rise to a felony
enhancement level. However, the court did not address whether the conduct
Madison Dearinger knew of constituted burglary, as the State alleged.

                                        B

[¶15] We start by considering Madison Dearinger’s knowledge of Adam
Dearinger’s conduct at the time she spoke to police.

[¶16] The State presented evidence that around 11:30 p.m. on May 13, 2019,
Madison Dearinger gave Adam Dearinger a ride to an alley near T.D.’s home.
Madison Dearinger knew Adam Dearinger was prohibited from going to T.D.’s
home by a court order. Shortly after dropping off Adam Dearinger in the alley,
Madison Dearinger saw Adam Dearinger inside T.D.’s home. When Madison
Dearinger spoke to police in the early morning hours of May 14, 2019, she was
told Adam Dearinger “beat up” T.D.

                                        C

[¶17] Next, we analyze whether Adam Dearinger’s known conduct could
constitute a burglary.

[¶18] Section 12.1-22-02, N.D.C.C., provides:

      “1.   A person is guilty of burglary if he willfully enters or
            surreptitiously remains in a building or occupied structure,
            or a separately secured or occupied portion thereof, when at
            the time the premises are not open to the public and the
            actor is not licensed, invited, or otherwise privileged to enter



                                        4
            or remain as the case may be, with intent to commit a crime
            therein.
      2.    Burglary is a class B felony if:
            a.    The offense is committed at night and is knowingly
                  perpetrated in the dwelling of another[.]”

[¶19] Taking the conduct known by Madison Dearinger from above, Adam
Dearinger was dropped off in an alley near T.D.’s home late at night, was
prohibited from being at T.D.’s home by a court order, was seen inside T.D.’s
home, and was reported for assault thereafter.

[¶20] In applying the elements of burglary, Adam Dearinger entered a home
at night where he was not privileged to be. In fact, an outstanding protection
order prohibited him from being in the proximity of T.D.’s home. His intention
to commit a crime can be inferred from the violation of the no contact order and
being dropped off in an alley, rather than the driveway or street in front of
T.D.’s home. Thus, evidence establishes probable cause to believe Adam
Dearinger’s conduct could constitute burglary under N.D.C.C. § 12.1-22-02.

[¶21] Because sufficient evidence establishes probable cause to believe
Madison Dearinger knew of conduct of another, and the known conduct could
constitute a class B felony, the district court erred in dismissing the hindering
law enforcement charge under N.D.C.C. § 12.1-08-03.

                                      III

[¶22] The remaining issues raised by the parties are either without merit or
unnecessary to our decision. The district court erred in determining the
evidence failed to establish probable cause. We reverse the order dismissing
the felony charge of hindering law enforcement.

[¶23] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                       5